Rothrock, J.
i. attorney : special contract. There are charges made in the petition that the defendant was moved by corrupt motives to withdraw the opposition to Allen’s discharge, and evidence was . . , offered which it is claimed tends to support the charge. This is dwelt upon in a printed argument, and was elaborately discussed by appellant’s counsel in an oral argument. In the view we take of the case no further reference need be made thereto here.
*176The fullest latitude was given to the plaintiff to prove the special contract alleged—that is, that the defendant was employed to resist Allen’s discharge, and a careful examination of the evidence as contained in the abstracts, filed by the respective parties, satisfies us that there was no evidence tending to show such a contract. It is true the plaintiff testified that the defendant said he could keep Allen from getting his discharge, and that the plaintiff said to “ go ahead and do the best he could for him—that was all right, and what the plaintiff wanted.” This is about as near as the evidence tended to show the special contract alleged. In the same connection, however, the plaintiff testified as follows: “I always told William Phillips (defendant), when I employed him to tend to anything, to use his own judgment, you know. I told him 1 didn’t want to throw away good money for bad money.” Without a further repitition of the testimony it is sufficient to say that its whole tenor was to the effect that the plaintiff put the certificates of deposit in the hands of Phillips & Phillips for collection, with the understanding and agreement that they were to use their judgment as to the steps necessary to be taken to effect the object.
The plaintiff having failed to produce evidence tending to show that there was a special contract as alleged, that is, that he hired the defendant to resist the discharge, the case was properly taken from the jury. We might say further, however, that a claim for damages for- the breach of such a contract, in the face of the facts as shown by the evidence that some six hundred creditors of Allen were clamoring for the payment of over two millions of dollars, and the gross assets of the estate did not exceed $350,000, would to say the least, be somewhat remote.
Affirmed.